OPINION — AG — ** STATE TREASURY, DEBENTURES ** IN CONSIDERATION OF THE PRINCIPLES OF LAW ANNOUNCED BY OUR STATE CONSTITUTION PROVISIONS CITED THEREIN PREVENT STATE OF OKLAHOMA FROM APPROPRIATING MONEY IN THE STATE TREASURY TO BE USED PURCHASING UP TO $1,000,000 OF DEBENTURES OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT CREDIT CORPORATION (A PRIVATE DOMESTIC CORPORATION), SAID MONEY TO BE USED BY SAID CORPORATION, ALONG WITH OTHER FUNDS, IN MAKING LOANS SUCH AS REFERRED. (LEGISLATURE APPROPRIATION OF PUBLIC FUNDS TO PRIVATE ENTITY) CITE: ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION 19, 74 O.S. 675 [74-675] (FRED HANSEN)